DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 11 are objected to because of the following informalities:  
As per Claim 7: a comma can optionally be added after “claim 1”.
As per Claim 11: a semicolon should be added to the end of line 3 of claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 2, 3, 4, 6, 8, 9, 10, 11, and 12, lack written description, and thus include new matter.  This application is a continuation and not a continuation-in-part, and so no new matter can be added to the original Specification (i.e. the original Specification of Parent Application 15/294,234, hereafter original Specification).
For claims 1 and 11, nothing in the original Specification describes where a wake-up phrase identifies a knowledge domain, and where a domain associated-with/identified-by a wake-up phrase is used to perform natural language interpretation to determine user intent.  Applicant’s Specification includes a description of a domain-specific language model that is invoked in response to a particular wake-up phrase (see e.g. col. 8, lines 7-31 of US Patent 10,217,453), but nothing in the original Specification describes where a domain is used to determine a user’s intent.
	For claim 8, in particular, nothing in the original Specification describes where multiple keyword recognition models may be invoked simultaneously, where a plurality of language understanding models each represent a knowledge domain, and where a keyword recognition result indicates which of the plurality of recognition models is activated, and where a corresponding language understanding recognizer is conditionally invoked.

	The dependent claims include the issues of their respective parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 9, “the language understanding recognizer result” in lines 2-3 of claim 9 lacks antecedent basis.

As per Claim 11: 
“the processor” in lines 1-2 of claim 11 lacks antecedent basis.
“for storing code that is executed by the processor to cause a system to:…” is intended use, such that all of claim 11 except “A non-transitory computer readable medium” can be interpreted as intended use.  It is not clear, as claimed, if the words other than “A non-transitory computer readable medium” in claim 11 are supposed to impose meaningful limits on claim 11 (as opposed to being mere intended use which does not have patentable weight).

As per Claim 12: 
“the processor” in line 1 of claim 12 lacks antecedent basis (as a consequence of “the processor” in lines 1-2 of claim 11 lacking antecedent basis).

	The dependent claims include the issues of their respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the limitations of claims 8-10 can be implemented using only software (models, services, language generation and speech recognition are all entities that can be implemented as data structures and/or software), and so claims 8-10 include non-statutory software-only embodiments within their scope.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
As per Claims 1, 8, and 11, the prior art of record does not teach or suggest the new matter of claims 1, 8, and 11.
2018/0040324 teaches “Identification of a particular voice service to process the voice input may be based on a wake-word or phrase in the voice input. For instance, after receiving voice data indicating a voice input, the NMD may determine that a portion of the voice data represents a particular wake-word. Further, the NMD may determine that the particular wake-word corresponds to a specific voice service. In other words, the NMD may determine that the particular wake-word or phrase is used to invoke a specific voice service. For instance, the particular wake-word may be “Hey, Siri” to invoke APPLE®'s voice service, “Ok, Google” to invoke GOOGLE®'s voice service, “Alexa” to invoke AMAZON®'s voice service, or “Hey, Cortana” to invoke Microsoft's voice service. Alternatively, a custom wake-word (e.g., user-defined) may be defined to invoke a particular voice service. Where the NMD determines that particular wake-word in the received voice data corresponds to a specific voice service, the NMD may identify that specific voice service as the voice service to process the voice input in the voice data” (paragraph 103).  The services in paragraph 103 do not appear to be domain/context/topic-specific.
2021/0056970 (LATE filing date) teaches “FIG. 12 is a flowchart illustrating a method of diversifying the wake-words, according to an embodiment. At step 1202, a plurality of wake-words are associated with a plurality of domain specific keywords by a virtual assistant server 706. At step 1204, a user query comprising one of the domain specific keywords associated with the wake-word is received by a virtual assistant client device. At step 1206, the user query is updated with one of the domain specific keywords associated with the wake-word by a keyword database 720. At step 1208, the user query is processed by the virtual assistant server 706. At step 1210, a domain knowledge base related to the domain specific keyword is identified based on the processed user query by the virtual assistant server 706. At step 1212, the query response is retrieved from the domain knowledge base based on the plurality of action steps by the decision agent” (paragraph 107).  This reference does not qualify as prior art.
2020/0342866 (LATE filing date, 16/622112) teaches context-specific hot words for an automated assistant (Abstract).  This reference does not qualify as prior art.
11151988 (LATE filing date) teaches wakewords associated with applications (col. 17, line 60 – col. 18, line 14).  This reference does not qualify as prior art.
2018/0182390 (LATE filing date) teaches where a news application may have its own hotwords (paragraph 27).  This reference does not qualify as prior art.
2018/0204569 (LATE filing date) teaches wake words corresponding to voice assistant services (paragraph 11).  This reference does not qualify as prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 10/7/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658